Title: To James Madison from Elijah Sparks, 23 February 1813
From: Sparks, Elijah
To: Madison, James


Venerable Sir,Lawrenceburgh 23d. February 1813.
Unbend your mind for a few Moments, from national, and vastly more interesting considerations; and look over a candid address, from a former acquaintance. The acquaintance being very partial, as to personality, is now without doubt, in every trace, effaiced from your recollection. A knowledge of your own candour, induces me to write, for which I have a claim on your Goodness, for Pardon. This I shall obtain, when it is understood, that I thus act, in justice to myself. Every man owes a degree of justice to himself. My friends have twice laid my name before you, as a successor, to the late Judge Vanderburg of this Territory. While that appointment was in suspence, I was not at liberty to say a word to you on the subject; but as that appointment is confered upon another (as is said) the restraint is removed, and I am free to explain the motives which influenced many of my friends to solicit for me, and myself to accept the place if bestowed. These motives were a little out of the fashion, they were not popular, and lucrative. If Popularity was the object, a much more wide, and certain Path, hath been opened in which I might have walked; and if Riches, the Barr would not be exchanged for the Bench.
For many years past, I have thought it my duty to Preach the Gospel of God. This I have done, & still do at all opportunities, without pecuniary fee or reward; and I believe not in vain. Many think that the Practice of Law, & Preaching the Gospel, are incompatible. I am not one of those; but there is this inconvenience, they interfere in Point of time, & attention; the former requiring too large a portion, for the Latter. It was thought that the Bench, would in some measure, remove the inconvenience. I Practice Law from necessity, to Procure a competency (a competency is all I covet) for a Lady who put herself under my protection some years ago, in the County of Frederick; Virg. and a rising family. It was my misfortune (if it be proper to call it such) to be deprived of Parents in very early life; and from the Law of primogenitr. & other miscarriages, I was thrown on the world helpless, & unlearned. I turned my attention to science, devoted every spare, & prudent moment, by day & by night, untill I acquired a sufficient degree to commence the Study of Law. I have been as successful in the profession, as ordinary. I have not sought to be known, much beyond my sphere of exercise. I am content in obscurity. With Politicks I concern, nothing more than I think every good Citizen should do. My mind has long been fixed, & my principles unshaken. I have been (almost) nurtured under a Republican form of Government; and under that form I hope to live and die. That form I trust will decend to my children, as their best earthly portion.
My only aim in life, is to do all the good for mankind in my power, in that way an unerring Providence seems to have opened. Hence if you had embraced the opinion, that I am an office hunter, I hope that sentiment by this time, is removed. If that is done, my end in writing is obtained. I wish no one upon earth to entertain unfavourable views of my deportment, much less the heads of my Government.
Pardon me my dear Sir, for thus troubling you. I have wrote in great haste, & from the very Spur of the moment. When you have read the contents, resign them over to oblivion. With an humble, & sincere prayer to the Father of all, that you may be indulged with a long & prosperous life, I am with all due respect yours &c.
Elijah Sparks
N.B. I refer you to Genl. James Taylor, whom I expect you will shortly see, & he can inform you, whether or not, I deserve the opprobrious epithet of “Office hunter.”
